DETAILED ACTION

1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the amendment filed 01/27/2022.

Claims 1-20 are pending in this application. Claims 1, 9, and 17 have been amended.  Claims 1, 9, and 17 are independent Claims. 

Claim Rejections - 35 USC § 103

2.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


a.	Claims 1-3, 5-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vick et al. (US 20120290924) in view of Long et al. (US 10050849).

As to Claim 1:
Vick teaches a method comprising: 

creating, using an off-screen browser, a document object model corresponding to a markup language document (generate and insert HTML code directly into the main HTML document … generated HTML code may modify DOM tree used by the HTML processes, which may create new nodes for the DOM tree … the JavaScript.RTM. engine may parse the resulting buffer of HTML code produced by executing a write function call … if the buffer of HTML code is determined to be not well formed (i.e., determination block 526="No"), the JavaScript.RTM. execution engine may notify the HTML parser that an error has been encountered; paragraphs 0049-0052);

prior to the off-screen browser retrieving content referred to within the markup language document, causing the off-screen browser to indicate that the DOM is available (the JavaScript.RTM. execution engine may determine whether results of execution of a particular JavaScript.RTM. invalidated a portion of the speculative HTML parse (i.e., the HTML parse that proceeded after a script tag was encountered) … the results of the speculative parse and DOM tree may be committed to memory; paragraphs 0044-0049/ If the JavaScript.RTM. execution engine determines that the HTML parser has not finished parsing the HTML code (i.e., determination block 530="No"), the JavaScript.RTM. execution engine may pause or suspend execution for a predetermined amount of time … If there are no new tasks ready for execution (i.e., determination block 528="Yes") and the JavaScript.RTM. execution engine determines that the HTML parser has completed execution (i.e., determination block 530="Yes"), the JavaScript.RTM. engine may write out to and/or modify the DOM tree, and forward the DOM tree to the browser; paragraphs 0049-0054);

extracting, from the DOM and based on the indication that the DOM is available, a body portion of the markup language document; and rendering the body portion of the markup language document (the HTML parser processes and builds portions of the code required by JavaScript.RTM. engine … portions of the processed HTML code to be pre-rendered in a browser so that a user can begin to view the contents of the page … extracting the segment of scripting language code contained in the identified portion of the markup language code; paragraphs 0039-0045).

Vick does not teach, Long teaches extracting, from the DOM and based on the indication that the DOM is available, only a body portion of the markup language document (the processors can identify the header of the text ad and extract the text and link of the header of the text ad to generate a DOM element corresponding to a header portion of the native ad. In this way, when the native ad is rendered on the information resource, the header of the native ad includes the text of the header of the text ad and a link of the header of the native ad is directed to the same landing page as the link of the header of the text ad; Col.35, lines 1-23).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vick with Long because it would have provided the enhanced capability for automatically detecting styles of properties of DOM elements of an information resource.

As to Claim 2:
Vick does not teach, Long teaches the body portion of the markup language document is rendered using predefined formatting rules comprising one or more style sheets 
(rules; Col.1, lines 29-34 and Col.12, lines 33-42).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vick with Long because it would have provided the enhanced capability for automatically detecting styles of properties of DOM elements of an information resource.
As to Claim 3:
Vick does not teach, Long teaches the one or more style sheets are custom style sheets used by an application in which the body portion of the markup language document is rendered (one particular function is window.getComputedStyle, which can determine the effective styles on DOM elements after CSS and styling rules have been considered. In some implementations, the window.getComputedStyle( ) function can return the values of all the CSS properties of an element after applying the active stylesheets and resolving any basic computation those values may contain. The style property detection module 136 can determine, for each of the DOM elements that may be used to generate native ads, styles of properties of the DOM element; Col.25, lines 1-19).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vick with Long because it would have provided the enhanced capability for automatically detecting styles of properties of DOM elements of an information resource.

As to Claim 5:
Vick teaches in response to an indication that the DOM has been created, executing the script added to the markup language document (the JavaScript.RTM. engine may execute the document.write( ) function to generate and insert HTML code directly into the main HTML document … insertion of generated HTML code may modify the DOM tree used by the HTML processes, which may create new nodes for the DOM tree, and annex the new nodes to the main DOM tree; paragraphs 0047-0049); and in response to executing the script, causing the off-screen browser to indicate that the DOM is available (If there are no new tasks ready for execution (i.e., determination block 528="Yes") and the JavaScript.RTM. execution engine determines that the HTML parser has completed execution (i.e., determination block 530="Yes"), the JavaScript.RTM. engine may write out to and/or modify the DOM tree, and forward the DOM tree to the browser; paragraphs 0052-0054).


As to Claim 6:Vick teaches a script added to the markup language document causes the off-screen browser to cancel, while creating the DOM, network requests for retrieving the content referred to within the markup language document (JavaScript.RTM. may be used to embed functions into HTML code such that the functions interact with, and manipulate, the document object model (DOM) of the HTML page … The HTML parser typically runs until it encounters a JavaScript.RTM. tag, at which point it suspends its operations until the JavaScript.RTM. tag is processed. While the HTML parser is suspended, a JavaScript.RTM. engine is evoked to process the contents of the script (i.e. script text) associated with encountered tag; paragraphs 0030-0033).

As to Claim 7:
Vick teaches causing the off-screen browser to issue an error (if the buffer of HTML code is determined to be not well formed (i.e., determination block 526="No"), the JavaScript.RTM. execution engine may notify the HTML parser that an error has been encountered … the HTML parser by setting an "error" flag; paragraphs 0044-0049).

As to Claim 8:
Vick teaches the body portion of the markup language document is rendered in an on-screen browser different from the off-screen browser (paragraphs 0007 and 0028).

As to Claims 10 and 11:
Refer to the Claims 2 and 3 above, respectively, for rejections. 

As to Claims 9-11 and 13-16:
Refer to  the discussion of Claims 1-3 and 5-8 above, respectively, for rejections. Claims 9-11 and 13-16 are the same as Claims 1-3 and 5-8, except Claims 9-11 and 13-16  are computing device Claims and Claims 1-3 and 5-8 are  method Claims. 

As to Claim 17:
The rejection of Claim1 above is incorporated herein in full.  Vick further teaches 
invoking a first web browser to generate, based on a markup language document and without download of content referred to within the markup language document, a document object model (HTML can embed JavaScript.RTM. code capable of affecting the behavior and/or presentation of the containing HTML page. The embedded JavaScript.RTM. code may also generate additional HTML code, which can be inserted into the containing HTML page (the HTML code in which the JavaScript.RTM. is embedded). JavaScript.RTM. may be used to embed functions into HTML code such that the functions interact with, and manipulate, the document object model (DOM) of the HTML page. DOM is a language-independent convention for representing and interacting with objects in HTML, and allows the JavaScript.RTM. code to have access to, and manipulate, the containing HTML page; paragraph 0030);

applying a style to the extracted style-neutral content (the computing device may initiate a HTML process 102 to begin executing tasks associated with a page load operation. For example, the HTML process 102 may begin parsing the HTML and Cascading Style Sheets (CSS), issuing any required requests for sub-resources, matching any necessary CSS rules, computing styles, laying out the webpage, and performing other operations required for processing the HTML code; paragraph 0034); and 

rendering, using a second web browser, the extracted style-neutral content with the applied style (the process of rendering a webpage may begin by issuing a request to a computing device for a desired page. In response, the computing device may initiate a HTML process 102 to begin executing tasks associated with a page load operation. For example, the HTML process 102 may begin parsing the HTML and Cascading Style Sheets (CSS), issuing any required requests for sub-resources, matching any necessary CSS rules, computing styles, laying out the webpage, and performing other operations required for processing the HTML code. If during the process of execution, the HTML process 102 encounters a JavaScript.RTM. tag (e.g., <script type="text/javascript">) the HTML process 102 stops processing the HTML code, packages up the contents of the script associated with that tag (i.e. the script text), and hands control over to a JavaScript.RTM. processing unit…By stalling its operations, the HTML processing unit can ensure that the HTML code generated by the JavaScript.RTM. process 104 is parsed and checked for completeness. For example, by stalling operations, the HTML processing unit can check the generated HTML code to ensure that all the open tags ("<") have a corresponding close tag (">"), and fix any errors. In this manner, the HTML processing unit can naturalize any negative impact that HTML code inserted by execution of the JavaScript.RTM. may have otherwise had on other portions of the HTML code. After all the HTML and embedded JavaScript.RTM.s are processed, the webpage may be rendered on a display of a computing device, such as on an electronic display of a mobile phone; paragraphs 0034-0036). 

Vick does not teach, Long teaches extracting only style-neutral from the DOM (the processors can identify the header of the text ad and extract the text and link of the header of the text ad to generate a DOM element corresponding to a header portion of the native ad. In this way, when the native ad is rendered on the information resource, the header of the native ad includes the text of the header of the text ad and a link of the header of the native ad is directed to the same landing page as the link of the header of the text ad; Col.35, lines 1-23).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vick with Long because it would have provided the enhanced capability for automatically detecting styles of properties of DOM elements of an information resource.

As to Claim 18:
Vick does not teach, Long teaches applying a Cascading Style Sheet to the extracted content (CSS and styling rules… CSS properties… Col.25, lines 1-19).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vick with Long because it would have provided the enhanced capability for automatically detecting styles of properties of DOM elements of an information resource.

As to Claim 19:
Vick teaches adding a script to the markup language document to prevent the first web browser from downloading the content referred to within the markup language document (concurrently execute markup language code (e.g., HTML) having embedded scripting language code (e.g., JavaScript.RTM.; the Abstract and paragraphs 0003-0005). 
As to Claim 20:
Vick does not teach, Long teaches extracting the style-neutral content from the DOM comprises extracting only content included in a body portion of the DOM (the processors can identify the header of the text ad and extract the text and link of the header of the text ad to generate a DOM element corresponding to a header portion of the native ad. In this way, when the native ad is rendered on the information resource, the header of the native ad includes the text of the header of the text ad and a link of the header of the native ad is directed to the same landing page as the link of the header of the text ad; Col.35, lines 1-23).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vick with Long because it would have provided the enhanced capability for automatically detecting styles of properties of DOM elements of an information resource.

b.	Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Vick et al. in view of Long et al. and further in view of Dent et al. (US 20130179771).
As to Claim 4:
The combination of Vick and Long does not teach, Dent teaches the one or more style sheets are custom style sheets used by an email client application (paragraphs 0092 and 0094).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine Dent with Vick as modified by Long because it would have provided the enhanced capability for rendering for display of electronic messages including presentational formatting.

	As to Claim 12:
	Refer to the discussion of Claim 4 above for rejection.

Response to Arguments


3.	Applicant's arguments filed  01/27/2022 have been fully considered but are deemed to be moot in view of the new ground(s) of rejection necessitated by Applicant's amendments.  

Conclusion


4.	The prior art made of record, listed on PTO 892 provided to Applicant is considered to have relevancy to the claimed invention. Applicant should review each identified reference carefully before responding to this office action to properly advance the case in light of the prior art.

5.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact information


6.	Any inquiry concerning this communication or earlier communications from the
examiner should be directed to MAIKHANH NGUYEN whose telephone number is (571) 272-4093. The examiner can normally be reached on Monday-Friday (8:00 am - 5:30 pm). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA STANLEY can be reached at (571)272-8352.

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MAIKHANH NGUYEN/Primary Examiner, Art Unit 2176